Citation Nr: 0702360	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  04-02 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
scoliosis of the thoracic spine with leg length discrepancy, 
claimed as low back condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from September 1977 to 
August 1981, from November 1981 to February 1986, and from 
March 1989 to February 1993.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Columbia Department of Veterans Affairs (VA) Regional 
Office (RO).

For reasons explained below, the Board has concluded that new 
and material evidence has been submitted and that the 
veteran's previously-denied claim for service connection for 
scoliosis of the thoracic spine with leg length discrepancy.  
The Board further finds that additional development of the 
evidence is necessary prior to rendering a decision on the 
merits as to the underlying issue.  This issue is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a March 1994 unappealed rating decision, the RO denied 
service connection for scoliosis of the thoracic spine.  

2.  The evidence added to the claims file since that decision 
raises a reasonable possibility of substantiating this claim.


CONCLUSION OF LAW

The March 1994 RO decision denying service connection for 
scoliosis of the thoracic spine is final; new and material 
evidence has been submitted since that decision to reopen 
this claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156, 20.1103 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The legislation 
has eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  
Given the disposition reached in this case, the Board finds 
that VA has met its duty to assist the veteran in the 
development of the claim on appeal under VCAA.  

Pertinent Laws and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2006).  Congenital or developmental defects are not 
diseases or injuries within the meaning of applicable 
legislation, and therefore, usually cannot be service 
connected according to express VA regulation.  38 C.F.R. 
§§ 3.303(c), 4.9 (2006).  However, where during service a 
congenital or developmental defect is subject to a 
superimposed injury or disease, service connection may be 
warranted.  VAOPGCPREC 82-90, 56 Fed. Reg. 45, 711 (1990).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2006).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2006).

A finding of aggravation is not appropriate in cases where 
the evidence specifically shows that the increase is due to 
the natural progress of the disease. Furthermore, temporary 
or intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens.  See Hunt v. Derwinski, 1 Vet. App. 292 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In general, decisions of the RO that are not appealed in the 
proscribed time period are final and binding on the veteran 
based on the evidence then of record.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2006).  Pursuant to 
38 U.S.C.A. § 5108, however, a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to the claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in July 2003, after the effective date of the 
revision, his claim will be adjudicated by applying the 
revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2006).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual background

In March 1994, the RO denied service connection for scoliosis 
of the thoracic spine on the basis that the congenital 
condition existed prior to service and was not aggravated by 
service.

The veteran filed a notice of disagreement with this decision 
and was issued a statement of the case in March 1995; 
however, he did not file a timely substantive appeal.  
38 C.F.R. §§ 20.200, 20.202 (2006).  Therefore, that decision 
is final and binding on him based on the evidence then of 
record.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104; 20.1103 (2005).

Evidence of record at the time of the March 1994 RO rating 
decision consisted of the veteran's service medical records 
(SMRs) and VA treatment records dated from June 1993 to 
August 1993.  

The SMRs showed that in October 1990 the veteran was seen for 
left-sided tenderness after falling down on the ship.  He was 
also seen for complaint of lumbar muscle pain in August 1992.  
Severe scoliosis was noted with right leg longer than the 
left.  On the February 1993 discharge examination, the back 
pain was said to have resolved.  

VA medical records dated in 1993 include X-rays showing 
thoracolumbar scoliosis.  

Analysis

The unappealed March 1994 rating decision that denied service 
connection for scoliosis of the thoracic spine is final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  As explained above, 
the veteran's claim for service connection may be reopened if 
he submits new and material evidence.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).  So the Board's inquiry will be 
directed to the question of whether any additionally 
submitted evidence (i.e., since March 1994) raises a 
reasonable possibility of substantiating this claim.

The additional evidence in this case consists of treatment 
records from Southeastern Spine Institute, including a July 
2003 evaluation report from Dr. L.F.  In an addendum to the 
report, Dr. L.F. opined that the veteran's current back 
condition more likely than not related back to his active 
duty injury in 1990.  

Dr. L.F.'s opinion is new and material evidence since it 
suggests a possible etiological relationship between the 
current back condition and his military service.  See, e.g., 
Moray v. Brown, 5 Vet. App. 211, 214 (1993) (there must be 
medical evidence linking a current disability to service).  
Accordingly, this claim is reopened.  See 38 C.F.R. § 3.156 
(2006).  

Keep in mind, though, although this additional evidence is 
sufficient for the limited purpose of reopening this claim, 
it ultimately may not be sufficient to permit granting this 
claim.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
This is yet to be determined, and this claim will not be 
readjudicated until completion of the additional development 
on remand.




ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for scoliosis of the 
thoracic spine with leg length discrepancy, claimed as low 
back condition is reopened; to that extent only, the appeal 
is granted.


REMAND

Having reopened the claim of service connection for scoliosis 
of the thoracic spine with leg length discrepancy, claimed as 
low back condition, VA has a duty to assist the veteran in 
the development of evidence pertinent to this claim under 38 
U.S.C.A. § 5107(b) (West 2002).

As alluded to, although Dr. L.F.'s July 2003 opinion was 
sufficient to reopen this claim, it is not sufficient - 
alone - to enable the Board to grant this claim.  Although 
Dr. L.F. indicated that he reviewed his records in 
formulating his opinion, he did not have access to the SMRs.  
Realizing this, the veteran should be provided a VA 
examination to determine whether he his back condition 
(scoliosis of the thoracic spine) was aggravated by his 
military service.  See Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991) (temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened).

In addition, as noted above, during the pendency of this 
appeal on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

The VCAA notice also must include an explanation of the type 
of evidence that is needed to establish a disability rating 
and effective date.  The veteran has not received this 
required notice, and must before deciding this claim.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), which includes an 
explanation of the information 
or evidence needed to establish a 
disability rating and effective date 
for the lone remaining claim on appeal 
- his purported entitlement to service 
connection for scoliosis o the thoracic 
spine, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The letter should also ask the veteran 
to provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for this claimed 
disability since service.  After 
securing any necessary authorizations, 
request copies of all indicated records 
that have not been previously secured 
and associate them with the 
claims file.  

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
existence nature and etiology of any 
present back disability.  The claims 
folder and a copy of this remand should 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  Specifically, the 
examiner should provide the following 
information:

a) Does a disorder of the spine 
currently exist?

b) With respect to any back disorder 
which is currently present, please 
state whether it is an acquired or 
congenital condition.

c) With respect to any congenital 
condition, please state whether it is a 
disease or a defect, and also state 
whether the evidence shows that it was 
as likely as not subject to a 
superimposed disease or injury during 
military service that resulted in 
disability apart from the congenital or 
developmental defect.  Please address 
veteran's claim that the condition was 
aggravated by the 1990 inservice 
injury.

d) If an acquired back disorder is 
currently present, please render an 
opinion as to whether it is at least as 
likely as not that any current disorder 
was incurred in the veteran's military 
service, to include his claim that the 
condition was caused by the 1990 
inservice injury.

3.  Thereafter, readjudicate the issue 
of entitlement to service connection 
for scoliosis of the thoracic spine 
with leg length discrepancy, to include 
consideration of all evidence of 
record.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
be given an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


